NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN MANUEL MICHEL-PANDURO,                     No.    18-73261
AKA Juan Manuel Michel,
                                                Agency No. A200-155-655
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Juan Manuel Michel-Panduro, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

terminate and dismissing his appeal from an immigration judge’s (“IJ”) decision

denying his application for withholding of removal and denying his request for a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance. Our jurisdiction is governed by 8 U.S.C. § 1252. We review the

denial of withholding of removal for substantial evidence, and we review questions

of law de novo. Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018). We review

for abuse of discretion the agency’s denial of a continuance. Ahmed v. Holder, 569

F.3d 1009, 1012 (9th Cir. 2009). We dismiss in part and deny in part the petition

for review.

      We lack jurisdiction to consider Michel-Panduro’s contentions as to past

persecution and a “former landowner” particular social group because he failed to

raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

      Substantial evidence supports the agency’s determination that Michel-

Panduro failed to establish a clear probability of future persecution in Mexico. See

Tamang v. Holder, 598 F.3d 1083, 1094-95 (9th Cir. 2010) (fear of future

persecution was not objectively reasonable). Thus, Michel-Panduro’s withholding

of removal claim fails.

      The IJ did not abuse her discretion in denying Michel-Panduro’s request for

a continuance where Michel-Panduro failed to demonstrate good cause. See 8

C.F.R. § 1003.29; Ahmed, 569 F.3d at 1012 (listing factors to consider).

                                         2                                   18-73261
      Lastly, the BIA did not err in denying Michel-Panduro’s motion to terminate

proceedings. See Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019)

(notice to appear need not include time and date of hearing to vest jurisdiction in

the immigration court).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   18-73261